       Case 1-19-40123-nhl          Doc 59      Filed 04/30/20       Entered 04/30/20 17:32:06


          Shapiro, DiCaro & Barak, LLC                                         Partners:
                                                                               Gerald M. Shapiro (admitted in FL, IL)
          Attorneys at Law                                                     David S. Kreisman (admitted in IL)
          One Huntington Quadrangle, Suite 3N05
                                                                               Managing Partners:
          Melville, New York 11747
                                                                               John A. DiCaro (NY)
          Tel: (631) 844-9611 • Fax: (631) 844-9525
                                                                               Shari S. Barak (NY)



April 30, 2020

Honorable Nancy Hershey Lord
United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

RE:     Krishna Jagroo
               Chapter 13
               Case Number: 1-19-40123-NHL
               SD&B File Number: 19-085010

Dear Judge Lord:

This loss mitigation status letter is submitted on behalf of JPMorgan Chase Bank, N.A.
(“Chase”), a secured creditor of the above-referenced Debtor.

On February 2, 2020, an Order was entered for our client to participate in loss mitigation with
the Debtor. On February 11, 2020, our office filed and served the Creditor Loss Mitigation
Affidavit with Chase’s Request for Mortgage Assistance Application upon all parties. Our office
has not received the concerned Application, to date.

Following the entry of this Court’s Order, Debtor brought an Objection to Chase’s Claim,
currently scheduled before this Court on August 12, 2020. Respectfully, litigation undercuts the
open communication that is required by this Court’s Loss Mitigation Program and, thus, creates
an impasse to any loss mitigation resolutions.

Accordingly, Chase will be requesting that the Loss Mitigation Period be terminated at the next
Loss Mitigation Status Conference, currently scheduled before this Court on May 6, 2020.

If this Court has any questions, please feel free to contact me. Thank you.

Very truly yours,
/s/Barbara Dunleavy
Barbara Dunleavy, Esq




                                         Additional Office Location:
      175 Mile Crossing Boulevard, Rochester, New York 14624 | Tel: (585) 247-9000 | Fax: (585) 247-7380

                                    www.LOGS.com/shapiro_dicaro_barak
Case 1-19-40123-nhl   Doc 59   Filed 04/30/20   Entered 04/30/20 17:32:06
